DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The affidavit under 37 CFR 1.132 filed 12/16/2021 is insufficient to overcome the rejection of claims 1-5, 7-8, 10-13, 15-16 based upon Botha as set forth in the last Office action because:  Applicant makes an assertion of opinion, and does not include a factual basis for this assertion.  Examiner also notes that the ability to discern a difference between “obstructed” and “unobstructed” light is not germane to the article claimed.


Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Regarding previous 112a rejections: examiner thanks applicant for the amendment regarding “placement”.  Examiner notes that the term “does not obstruct” or “unobstructed” is understood.  Examiner notes that the claim language only requires some of the incoming light to be returned in an unobstructed manner; examiner contends that the prior art meets this limitation.  
Regarding previous 112b rejections: applicant asserts the claims are definite, examiner agrees.  Examiner notes that the claim language only requires some of the incoming light to be returned in an unobstructed manner; examiner contends that the prior art meets this limitation.  
Regarding 102 rejection under Botha: 

Regarding applicant’s tests, examiner notes that applicant discloses Botha having unobstructed light returning from the table of the Botha gemstone.  Applicant’s claim does not require that 100% of the light entering the gemstone must be part of the “light return”.  Therefore, applicant’s claims are shown in Botha.  Further, examiner notes that applicant tests a gemstone that has more structure than that which is claimed in claim 1.  The tested gemstone considered “applicant’s” requires a number of crown facets, shapes, angles, and orientations, and a pavilion with particular number of pavilion facets, shapes, angles and orientation.  Applicant does not claim any of these features which is tested.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 4—5, 7-8, 10-11, 13, 15-16 are rejected under 35 U.S.C. 102a1 as being anticipated by 2014/0075990 Botha.
    PNG
    media_image1.png
    380
    614
    media_image1.png
    Greyscale
 
Regarding claim 1, Botha discloses a gemstone (diamond [0016]) comprising: 

    PNG
    media_image2.png
    346
    360
    media_image2.png
    Greyscale
a) a girdle 706 dividing the gemstone into a pavilion 707 and a crown 705 having a table surface 704; 
b) a tier of small facets (examiner notes that “small” is a term of degree; examiner shows the structure disclosed by applicant, and therefore meets the relative term “small”; the “small facets” are above groove 702 and below girdle 706) cut into the pavilion at a position immediately below the girdle (visible in figure 7a); and 
c) a continuous groove 702 (“continuous” [0052]) to facilitate mounting to a collet having a mounting rim (“shape memory alloy mounting collet” [0052]), the continuous groove 702 cut in the tier of small facets cut into the pavilion (as shown in figure 7a), wherein the placement of the continuous groove cut in the tier of small facets (identical to applicant’s placement, shown in figure 7a) results in a structure (as shown in figure 7a) that has unobstructed light return.  Applicant’s facets are known to those of ordinary skill in the art, which is shown in Botha, and the groove 702 is “offset sufficiently away from the girdle 706 to reveal the full diameter of the grooved gemstone” [0052] so as to “providing ample faceting to reflect as much light as possible” [0053].  

Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 10, Botha discloses a gemstone (diamond) comprising: 
a) a girdle 702 dividing the gemstone into a pavilion 707 and a crown 705 having a table surface 704; 
b) a tier of small facets (“small” is a relative term, see figure 7a, between girdle 702 and groove 702) cut into the pavilion at a position immediately below the girdle (as shown in figure 7a); and 
c) a continuous groove 702 (“continuous” [0052]) to facilitate mounting to a collet having a mounting rim (“shape memory alloy collet” [0052]), the continuous groove 702 cut in the tier of small facets cut into the pavilion 707 (figure 7a), and having a first surface 708 substantially parallel to the 
    PNG
    media_image3.png
    258
    239
    media_image3.png
    Greyscale
table surface of the crown (figure 7c) and a second surface 710 inclined relative to the first surface 708 at an angle of between 60 and 80 degrees (75-85 degrees disclosed by Botha, which overlaps applicant’s claimed range), wherein the placement and the continuous groove cut in the tier of small that has unobstructed light return.  Botha discloses the groove is “offset”, as discussed above, so that “providing ample faceting to reflect as much light as possible” [0053].
Examiner notes that the placement of the groove, or the offset, is chosen for both setting purposes, as well as providing as much light return as possible, both of which are features known in Botha.  Examiner notes that applicant does not claim that all light is returned “unobstructed”.  Since Botha discloses that some light returns unobstructed, examiner contends Botha meets the claim limitation.

Regarding claims 2 and 11, Botha discloses the gemstone of claims 1 and 10, wherein the gemstone is a diamond [0016].  

Regarding claim 4, Botha discloses the gemstone of claim 1 wherein the continuous groove 702 has a V shape, figure 7c.  

Regarding claims 5 and 13, Botha discloses the gemstone of claims 5 and 10, mounted in a mounting rim 202 (figure 4).  

Regarding claims 7, 8 and 15, 16, Botha discloses the gemstone and mounting rim of claims 5 and 13, a ring comprising the gemstone mounted in the mounting rim (figure 1e).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Botha.
Regarding claims 3 and 12, Botha discloses the gemstone of claims 1 and 10, wherein the continuous groove 702 has a width (on surface 708), which is a percentage of the girdle diameter, and a depth (surface 710), which is a percentage of the girdle diameter.  Botha does not disclose the particular percentages of the girdle diameter. 
Botha discloses that the groove is cut to “reflect as much light as possible” [0053], and does receive the collet rim 202.  It would have been obvious to one of ordinary skill in the art at the time of the invention to size the surfaces of the groove 702 of Botha to be sized appropriately to the size of the mounting rim 202.  A change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/Primary Examiner, Art Unit 3677